NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

SUSAN D. BELL,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D18-1364
                                 )
FREMONT INVESTMENT & LOAN,       )
                                 )
           Appellee.             )
________________________________ )


Opinion filed December 14, 2018.

Appeal from the Circuit Court for
Sarasota County; Frederick P. Mercurio,
Judge.

Susan D. Bell, pro se.

David A. Friedman of Van Ness Law
Firm, PLC, Deerfield Beach, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and BADALAMENTI, JJ., Concur.